682 F.2d 167
UNITED STATES of America, Appellee,v.Robert Carl MORGAN, Appellant.
No. 82-1308.
United States Court of Appeals,Eighth Circuit.
Submitted June 1, 1982.Decided June 14, 1982.

Robert Carl Morgan, pro se.
James M. Rosenbaum, U. S. Atty., Ann D. Montgomery, Kristin A. Siegesmund, Asst. U. S. Attys., D. Minn., Minneapolis, Minn., for appellee.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
This matter comes before the Court pursuant to Robert Morgan's appeal from a district court order denying his motion to reduce his sentence.


2
After a careful review of the records and brief, we affirm the district court.  It is clear to us that Morgan's plea of guilty was voluntary and that it was not based on a misunderstanding of the plea agreement which served as the basis for the plea.  We are moreover convinced that his sentence was not augmented by the court because it was incorrectly informed as to the quantities of cocaine involved in the transaction for which Morgan was convicted.